1

2
3

4

5
6                                       UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
7

 8                                                          )           Case #2: 16-CV-2525-MMD-NJK
                                                            )
9    AMARIN PHARMA, INC. et al.,                            )
                                                            )           VERIFIED PETITION FOR
10                      Plaintiff(s),                       )           PERMISSION TO PRACTICE
                                                             )          IN TIDS CASE ONLY BY
11            vs.                                            )          ATTORNEY NOT ADMITTED
                                                             )          TO THE BAR OF TIDS COURT
12   WEST-WARD PHARMACEUTICALS                               )          AND DESIGNATION OF
                                                                        LOCAL COUNSEL
                                                             ~)
     INTERNATIONAL LIMITED et al.,
13
                        Defendant(s).
14                                                                      FILING FEE IS $250.00
15
16                    _G-:e,-o_rg_e_c,.,-L-:oc.-cm..-b_ar_di,·____, Petitioner, respectfully represents to the Court:
                         (name of petitioner)
17
              1.        That Petitioner is an attorney at law and a member of the law finn of
18
                                                   Winston & Strawn LLP
19                                                          (frrmname)
20    with offices at                                        35 W. Wacker Drive
                        --------------------~~--~~-----------------------
                                                                   (street address)
21
                           Chicago                                              Illinois                       60601
22                         (city)                                                (state)                      (zip code)

23                  312-558-5969                                  glombardi@winston.com
       (area code+ telephone number)                                   (Email address)
24
              2.        That Petitioner has been retained personally or as a member of the law finn by
25    West-Ward Pharmaceuticals lntemational Limited and
      Hikma Pharmaceuticals USA Inc.                                 to provide legal representation in connection with
      ~----~~[~cl~k-n~t(s~)]~-------------
26
27    the above-entitled case now pending before this Court.
28                                                                                                                      Rev. 5/16
1            3.      That since   November 16, 1984       , Petitioner has been and presently is a
                                         (date)
2    member in good standing of the bar of the highest Court of the State of          Illinois
                                                                                          (state)
3    where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or

4    from the clerk of the supreme court or highest admitting court of each state, territory, or insular

5    possession of the United States in which the applicant has been admitted to practice law certifying

6    the applicant's membership therein is in good standing.

 7           4.       That Petitioner was admitted to practice before the following United States District

 8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good

10   standing of the bars of said Courts.

11                           Court                             Date Admitted             Bar Number
12           U.S.D.C. Northern District of Illinois          December 19, 1984

13                  U.S.C.A. Federal Circuit                   January 5, 1990

14                  U.S.C.A. Seventh Circuit                 September 17, 1993

15                U.S.D.C. District of Colorado               October 12, 2000

16                    U.S. Supreme Court                     November 26,2001                239952

17                   U.S.C.A. Fourth Circuit                  January 29,2002

18           U.S.D.C. Southern District of Illinois          , October 23, 2003

19           U.S.D.C. District of Wisconsin                February 12, 2004
              5.    That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
23
     [None
24

25

26
27
28                                                      2                                             Rev. 5/16
1            6.      That Petitioner has never been denied admission to the State Bar of Nevada. (Give

2    particulars if ever denied admission):

3    None
4

5
6            7.      That Petitioner is a member of good standing in the following Bar Associations.

7    !None

8                                                                                                                           '
9

10           8.      Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

11   (formerly LR IA 10-2) during the past three (3) years   in the following matters: (State "none" if no applications.)
12   Date of Application              Cause                           Title of Court                  Was Application
                                                                    Administrative Body                 Granted or
13                                                                      or Arbitrator                       Denied
14            None

15

16
17

18

19                     (If necessary, please attach a statement of additional applications)

20           9.      Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21   State ofNevada with respect to the law of this state governing the conduct of attorneys to the same

22   extent as a member of the State Bar ofNevada.

23           10.      Petitioner agrees to comply with the standards of professional conduct required of

24   the members of the bar of this court.

25            11.     Petitioner has disclosed in writing to the client that the applicant is not admitted to

26   practice in this jurisdiction and that the client has consented to such representation.

27
28                                                           3                                                   Rev. 5/16
1           That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

2    FOR THE PURPOSES OF THIS CASE ONLY.
                                                                                                     t
3
                 -\·,
4                   \   \\    .
     STATE OF -.\. \, \N')\_r::.)
                                      .      )
5                                            )
     COUNTY OF (             )~              )
6

 7         Ge::;s~ (_ 1.cn\ml~ Petitioner, being first duly sworn, deposes and says:
 8   That the foregoing statements. are true.                                                        t

 9

10   Subscribed and sworn to before me this
11

12
13
                        Notary Public or Clerk of Court
14

15
16                      DESIGNATION OF RESIDENT ATIORNEY ADMITTED TO
                         THE BAR OF TillS COURT AND CONSENT THERETO.
17
             Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
     believes it to be in the best interests of the client(s) to designate        Wayne A. Shaffer
19                                                                              (name oflocal counsel)
     Attorney at Law, member of the State ofNevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22
23                                        9790 Gateway Drive, Suite 200
                                                   (street address)
24
                               Reno                                   Nevada                      89521
25                           (city)                                   (state)                    (zip code)

26               775-322-1170                        wshaffer@laxalt-nomura.com
      (area code+ telephone number)                        (Email aaaress)
27
28                                                        4                                              Rev. 5/16
1    By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
2    agreement and authorization for the designated resident admitted counsel to sign stipulations
3    binding on all of us.
4

5               APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
6
7            The undersigned party(ies) appoint(s)                Wayne A. Shaffer                    as
                                                              (name of local counsel)
8    his/her/their Designated Resident Nevada Counsel in this case.
9

10
                                           (party's signature)
11
12
                                          ~ tW,w. ~I S~c~~-
                                           {type or pnnt party name, title)
                                                                           wiAtwJ.t ...\ X\ \;.w...
                                                                               L) s ~ ,1:tAc.. i
                                                                                                      f~
                                                                                                 l,)e-4-\ ,.      )
13                                                                                 ~""5· '"lt«' \ L.Y...
                                           (party's signature)
14
15
                                           (type or print party name, title)
16
17                               CONSENT OF DESIGNEE
             The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19
20                                          Designated
21                                          1519                         wshaffer@laxalt-nomura.com
                                            Bar number                   Email address
22
23
     APPROVED:
24
                 3rd day of _ _
     Dated: this ___          January       19
                                _ _ _ _ _, 20_.
25
26
     UNITED STATES DISTRICT JUDGE
27
28                                                     5                                              Rev. 5/16
                  Certificate of Admission
                   To the Bar of Illinois
I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that



                              George Carter Lombardi


has been duly licensed and admitted to practice as an Attorney anq Counselor at
Law within this State: has duly taken the required oath to support the
CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 11/16/1984 and is in good standing, so
far as the records of this office disclose.




                                         IN WITNESS WHEREOF, I have hereunto
                                               subscribed my name and affixed the
                                               seal of said Court, this 26th day of
                                               November, 2018.




                                                                                Clerk,
                                                 Supreme Court of the State of Illinois




----··----------------------
                       1
                                                       CERTIFICATE OF SERVICE
                       2
                                 Pursuant to FRCP 5(b) and Section IV of the District ofNevada Electronic Filing
                       3

                       4 Procedures, I hereby certify that I am an employee ofLAXALT & NOMURA, LTD., and

                       5 that I caused to be served a true and correct copy of the foregoing by E-Service by filing

                       6 the foregoing with the Clerk of Court using the CM/ECF system, which will

                       7 electronically mail the filing to all listed counsel including to the following email
                       8 addresses:

                       9
                      Nicholas J. Santoro                                    Michael D. Rounds
                   10 nsantoro@santoronevada.com                             mrounds@bhfs.com

                   11 Jason Smith                                            Ryan Cudnik
                      j smith@santoronevada.com                              rcudnik@bhfs.com
                   12
                      Christopher N. Sipes                                   Caroline Sun
                   13 csipes@cov .com
                                                                             csun@buddlarner .com
                   14
                      Einar Stole                                            Constance S. Huttner
                   15 estole@cov  .com                                       Chuttner@buddlarner.com

                   16 Michael N. Kennedy                                     Frank D. Rodriguez
                      mkennedy@cov .com                                      frodriguez@buddlarner.com
                   17
                      Megan P. Keane                                         Beth Finkelstein
                   18 mkeane@cov.com
                                                                             bfinkelstein@buddlarner. com
                   19
                      Eric R. Sonnenschein
                   20 esonnenschein@cov .com

                   2 1 Alaina M. Whitt
                       awhitt@cov .com
                   22
                       Han Park
                   23 hpark@cov .com

                   24 Jordan L. Moran

                   25 Jmoran@cov.com
                   26            DATED this 2nd day of January, 2019.

                   27                                                 ~/s~/L~a~u~r~ie~P~i~e~ra~tt~-------------------
                                                                      LAURIE PIERATT
                   28
LAXALT& NOMURA, LTD.
ATTORNEYS AT LAW
9790 GATEWAY DRIVE
SUITE 200
